                                                                               REISSUED FOR PUBLICATION
                                                                                               JUN 29 2021
                                                                                                OSM
                                                                                    U.S. COURT OF FEDERAL CLAIMS
         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 21-123V
                                       Filed: June 2, 2021
                                         UNPUBLISHED

                                                                    Special Master Horner
    JOHN B. CARAWAY,

                         Petitioner,                                Order Concluding Proceedings;
    v.                                                              Vaccine Rule 21(a)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


John B. Caraway, Chestertown, MD, acting pro se.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                            ORDER CONCLUDING PROCEEDINGS 1

       On January 4, 2021, petitioner filed a petition alleging that he suffered transverse
myelitis resulting from his October 4, 2017 influenza vaccination. On April 7, 2021,
status conference was held in which several issues, including the timeliness of this
claim, were raised.

       On April 20, 2021, petitioner advised that he would not continue his claim and on
April 21, 2021, a further order was issued explaining petitioner’s options for exiting the
program. On June 1, 2021, petitioner filed a notice of voluntary dismissal pursuant to
Vaccine Rule 21(a).

      Accordingly, pursuant to Vaccine Rule 21(a), this case is hereby dismissed
without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).


1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.


                                                       1
IT IS SO ORDERED.

                        s/Daniel T. Horner
                        Daniel T. Horner
                        Special Master




                    2
